This is an appeal from a final decree of the Superior Court annulling a decision of the board of appeals of the city of Fall River which granted a variance for the construction of a gasoline service station on land in a general residential zoning district. The trial judge ruled that the board “fails to state the existence of each of the prerequisites to the granting of a variance.” G. L. c. 40A, § 15. We agree and see no need to repeat the legal principle involved in this case. Barnhart v. Board of Appeals of Scituate, 343 Mass. 455.

Decree affirmed.